DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9 and 16 are allowable over the prior art of record. The closest prior art of record Chasman et al. (U.S. Pub. No. 2015/0039999 A1), teaches a methods, systems, and computer program products for displaying in a web browser a presentation of a server-hosted web application with an embedded component; in some implementations, a computing device executes a web browser to generate a user interface providing a presentation of a web application hosted by an application server in communication with the computing device; the computing device displays the user interface on the display device, the user interface being generated based on an HTML (HyperText Markup Language) container, the user interface including one or more components of the web application hosted by the application server; the computing device provides an embedded component generated based on the HTML container in the user interface, the embedded component hosted by a component server in communication with the computing device, the component server being different from the application server. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1, 9 and 16 as “determining, based on a list of allowed remote sites for the plurality of web applications and using a resource sharing object configured for selective addition of sites to the list of allowed remote sites for the plurality of web applications, that the remote site 
Dependent claims 2-8, 10-15, 17-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/KEN HOANG/Examiner, Art Unit 2168